Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 2, 2018                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  156777(56)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                   Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                                       Justices
                                                                    SC: 156777
  v                                                                 COA: 332694
                                                                    Allegan CC: 13-018428-FH
  JOSHUA LEE THORPE,
             Defendant-Appellant.
  _________________________________________/

          By order of Chief Justice, the motion of defendant-appellant to extend the time for
  filing his supplemental brief is GRANTED. The supplemental brief will be accepted as
  timely filed if submitted on or before December 20, 2018.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                November 2, 2018

                                                                               Clerk